Citation Nr: 1514754	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-16 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Joel Ban, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to June 1989.  His service for this period was uncharacterized.  Service records indicate that the separation was an entry level discharge.  The Board concurs in the RO's assignment of honorable status to the Veteran's period of active military service

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The claim was remanded in September 2014 so the Veteran could be afforded a videoconference hearing.  He underwent this hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is contained in the electronic claims file.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in a state of equipoise as to whether the Veteran's current bipolar disorder is related to his active duty service.  





CONCLUSION OF LAW

The criteria for establishing service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran alleges that he acquired a psychiatric condition, specifically bipolar disorder, as a result of his active duty service.  He claims that after injuring his knee while training, he started getting attacked by other enlistees because he could no longer keep up with them in drills.  He stated he was attacked in the shower and forced to drink water off the floor as well as beat with socks filled with soap bars.  He stated this caused him to go AWOL for a day and, upon returning, to see a psychiatrist.  He stated that he was discharged shortly thereafter.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A personality disorder is considered a "defect" that is not a "disease" or "injury" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected. VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  

Here, the Veteran's service treatment records (STRs) contain an August 1988 enlistment examination that reflects his psychiatric system was normal. On the accompanying Report of Medical History, the Veteran indicated he had nervous trouble in the past; this was further explained as having to do with a breakup with a girlfriend. Given his normal psychiatric evaluation, he is presumed sound on induction. 

In March 1989, he was treated for mild depression and a resolving anxiety reaction.  There is a May 1989 "Narrative Summary" report which states the Veteran was sent in for evaluation after he returned from going AWOL.  The primary diagnosis is "suicidal ideation."  The report further states that the Veteran has a "manipulative personality."  The report ends by stating following psychiatric evaluation, it was recommended that the Veteran receive a life circumstance discharge.  There is a separate May 1989 notation in the STRs stating the Veteran had suicidal ideation and immature personality.  

He has submitted several statements, including from his father, brother, and friends, that indicate his behavior changed significantly after returning from his short time on active duty.  His brother specifically talked about the Veteran changing from someone who was "not a fighter" before entering the Coast Guard to someone who fought consistently after discharge.  He also discussed the Veteran spending time in jail for attempting to kill an ex-girlfriend and later an ex-wife.  

Private psychiatric treatment records show a diagnosis of mood disorder, not-otherwise-specified (NOS) and antisocial personality features in January 2005 at a Social Security evaluation.  Eventually, he was diagnosed with bipolar disorder in February 2006.  Treatment for the condition continued through June 2007.

The Veteran underwent a VA examination in January 2012.  The examiner noted past diagnoses of antisocial personality disorder and mood disorder NOS.  He also indicated that the Veteran reported he had bipolar disorder and schizophrenia.   The examiner diagnosed him with mood disorder NOS and antisocial personality disorder.  

A different VA examiner rendered etiology opinions in April 2012.  Included is summary of the Veteran's STRs, including the fact that he reported nervous trouble at his entry Report of Medical History, as well as the eventual suicidal ideation in 1989.  There is a list of evidence considered, including the private, post-service treatment records.  The examiner opined that the Veteran's bipolar disorder was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner stated that the suicidal ideation reported in May 1989 was attributed to personality disorder NOS (described as a manipulative personality).  Additionally, the examiner noted that a mental examination from his 1993 incarceration stated that the Veteran was an introverted sociopath, which the examiner concluded could be interpreted via the DSM-IV as a personality disorder.  The examiner further stated that subsequent psychiatric evaluations showed similar findings of antisocial personality disorder.  She ultimately concluded that this condition existed prior to service and thus did not manifest while on active duty.  Instead, the suicidal ideation was a natural progression of the pre-existing condition.  The examiner continued that there was no signs or symptoms of bipolar disorder since 2005 to 2006, when the private treatment records indicate his mood disorder gradually developed into bipolar disorder.

The examiner also denied that the Veteran's bipolar disorder existed prior to service, and thus, was not aggravated by service.  She stated that the Veteran's report of "nervous trouble" on his entrance Report of Medical History was a transitory adjustment reaction due to a breakup with a girlfriend that had completely resolved by the time of his enlistment.  The examiner did state that the personality disorder clearly and unmistakably existed prior to service.  She continued that the STRs showed a pattern of chronic maladjustment to military service due to pre-existing personality disorder, evidenced by the psychosomatic overlay in relation to medical complaints and the fact that it was noted he had a "manipulative personality."  The examiner ultimately did conclude that the Veteran's bipolar disorder rendered him unable to secure or maintain substantially gainful employment.  

In support of his claim, the Veteran submitted a private psychological evaluation that was performed in January 2015.  The report contains a summary of the relevant STRs, including those detailing his suicidal ideation, agitation, sleep disturbance, and concentration troubles.  After service, the examiner stated that the Veteran reported experiencing increasing anxiety, depression, and nightmares.  He also exhibited persistent mood disturbance and antisocial behavior.  The examiner noted his February 2006 diagnosis of bipolar disorder and provided a detailed summary of the symptoms he felt at that time.  

The examiner stated the Veteran disputed that he was ever diagnosed with attention deficit hyperactivity disorder (ADHD) in childhood.  The Veteran did indicate he got bored as a child and sometimes got into fights.  He also stated that a previous comment he had made at a prior psychiatric evaluation about "torturing" his brother as a child was in reference to making him perform the "worst chores."  

The Veteran reported that during boot camp while in the Coast Guard, he injured his right knee and had difficulty keeping up with the other members of his unit.  This caused the unit to turn on him and inflict daily physical punishment.  He stated he was beat with soap in the shower and his head was slammed against the floor.  He stated that his commanding officer did not help him.  He stated that these events left him feeling depressed and powerless.  He began having nightmares, which have persisted until the present.  The Veteran further discussed his increased startle response, increased anger, hypervigilance, and propensity to fight.  The examiner provided summaries of the letters sent in by the Veteran's friends, father, brother, and wife, which detailed his behavior changes after returning from boot camp.  

The examiner concluded that the evidence showed the Veteran suffered from bipolar disorder with symptoms of mania and depression, with positive responses to mood stabilizing and medication.  Further, the examiner stated he showed many symptoms of PTSD.  The examiner stated that "[i]nterview data and records clearly indicate that his psychiatric symptoms are connected to his military service."  He stated that the depressive symptoms began while in the Coast Guard, specifically after his traumatic events during boot camp.  The Veteran's manic symptoms emerged shortly after discharge.  The examiner specifically stated that the evidence, including that from his family members and friends who knew him well while he was growing up, did not suggest the presence of any psychiatric disorder, behavior disorder, or antisocial personality patter prior to the military service.  

The examiner further detailed the symptoms of PTSD he believed the Veteran suffered from, but indicated they did not fully account for his mood disorder.  He also noted the Veteran's antisocial personality disorder and his several episodes of antisocial behavior following service.  However, the examiner opined that based on the evidence of record, the antisocial behavior was associated primarily with the psychiatric disorders rather than a separate antisocial personality disorder, as there was no evidence of a pattern of aggression of violating the rights of others prior to military service.  The final diagnoses provided were bipolar disorder and PTSD.  

It is clear that the Veteran has a current diagnosis of bipolar disorder.  At issue is whether the bipolar disorder is a result of active duty service. The STRs support the Veteran's contention that he was subjected to abuse, as they at least evidence treatment for anxiety and eventually suicidal ideation.  Furthermore, the statements submitted from his father detail his psychological troubles while in boot camp.  Thus the Board finds the Veteran's account of the in-service incidents competent and credible.  The Board affords the most weight to the competent private opinion from January 2015 linking his bipolar disorder to his short time in boot camp.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Significantly, in addition to all relevant STRs and post-service treatment records, this examiner considered the lay statements of the Veteran's friends and family members which supported his assertion that he underwent a mental change following the events of his active duty service.  The April 2012 VA opinion did not apparently consider these statements, as they are not listed as in the evidence list of the report, nor are they discussed in the examiner's rationale supporting her opinion that the bipolar disorder incepted many years after service, whereas he has had a personality disorder his whole life.  

With great weight placed on the private opinion, the evidence is in at the very least, a state of equipoise as to whether the Veteran's bipolar disorder resulted from his time on active duty service.  Resolving all doubt in his favor, service connection for bipolar disorder is granted.  

It is acknowledged that there is some evidence on file that suggests the Veteran's psychiatric problems preexisted service. There is, however, a lack of clear and unmistakable evidence to rebut the presumption of soundness. Further, the Board finds that, regardless of any existing personality disorder or antisocial personality features, the Veteran has been diagnosed as having bipolar disorder which has been attributed to service. 

As this represents a full grant of benefits concerning this issue, any error in VA's duties to notify and assist the Veteran is deemed non-prejudicial. 



ORDER

Entitlement to service connection for bipolar disorder is granted.  



REMAND

The Veteran was denied entitlement to service connection for bipolar disorder and to a TDIU in a May 2012 rating decision.  In an October 2012 letter indicating his disagreement with the decision to deny him service connection, he indicated it was his belief that his bipolar disorder rendered him unable to maintain employment; thus, he submitted a timely notice of disagreement with the TDIU issue.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The record does not reflect that the Veteran has been issued a Statement of the Case in connection with this issue.  Remand is therefore required so that the Veteran may be issued a Statement of the Case concerning the issues of entitlement to a TDIU.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issues of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  38 C.F.R. § 19.26 (2014).  In the notice and Statement of the Case, remind the Veteran and his representative that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to any of these issues and any benefit remains denied, the issue should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


